NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted October 2, 2008*
                                   Decided October 7, 2008

                                             Before

                              JOEL M. FLAUM, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge
No. 08‐2035

PRIEST DELON BUTLER,                                  Appeal from the United States District
      Plaintiff‐Appellant,                            Court for the Eastern District of
                                                      Wisconsin.
       v.
                                                      No. 07 C 1096
CITY OF MILWAUKEE,
      Defendant‐Appellee.                             Lynn Adelman, 
                                                      Judge.

                                           O R D E R

       Priest Butler sued the City of Milwaukee for $25 million claiming that the City
violated his rights under the Equal Protection clause when it failed to investigate an assault
against him.  See 42 U.S.C. § 1983.  The district court dismissed his suit for failure to state a
claim, and Butler appeals.  We affirm.



       *
        The appellee notified this court that it was never served with process in the district
court and would not be filing a brief or otherwise participating in this appeal.  After
examining the appellant’s brief and the record, we have concluded that oral argument is
unnecessary.  Accordingly, the appeal is submitted on the appellant’s brief and the record. 
See FED. R. APP. P. 34(a)(2).
No. 08‐2035                                                                                Page 2

       On appeal we defer to Butler’s version of events, construing the facts in the
complaint in the light most favorable to him.  See Tamayo v. Blagojevich, 526 F.3d 1074, 1081
(7th Cir. 2008).  Butler alleges that in July 2007 four African‐American men viciously beat
him, causing him to suffer a hand fracture and leaving cuts and bruises on his body.  The
attack occurred outside the home of Butler’s ex‐wife, Denise; she witnessed the beating. 
According to Butler he recognized one of his assailants as Dorenzo Clayborn, the father of
two of Denise’s children.  During the attack Butler was knocked unconscious.  When he
came to, his assailants had fled the scene, and paramedics and police had arrived.

       Two Caucasian police officers, Anthony Leno and Thomas Slowinski, interviewed
Butler and then questioned Denise.  At first, Denise contradicted Butler’s story.  She quickly
recanted, though, and confirmed Butler’s claim that Clayborn was one of his attackers. 
Leno and Slowinski nevertheless deemed the case “unsolvable” without taking down their
statements or interviewing any other witnesses. 

       The next day Butler called the police and learned that officers Leno and Slowinski
had closed his case without conducting an investigation.  The department responded to
Butler’s call by dispatching different officers to his home to take down his statement and
investigate the crime scene.  According to the materials Butler submitted along with his
complaint, the assistant district attorney declined to prosecute because Denise contradicted
Butler’s claim.  

        Butler then filed suit against the City of Milwaukee, Milwaukee County, the state of
Wisconsin, and the Milwaukee Police Commission.  After granting Butler permission to
proceed in forma pauperis, the district court screened Butler’s complaint and found that he
had failed to state a claim upon which relief could be granted.  See 28 U.S.C.
§ 1915(e)(2)(B)(ii).  The court reasoned that the City of Milwaukee was the only suable entity
under Butler’s § 1983 theory, but it concluded that Butler had failed to state a claim because
a municipality could not be liable for the misdeeds of its employees.  The court granted
Butler leave to amend his complaint, but his amended complaint only reiterated the same
claims against the City.  The district court therefore dismissed Butler’s amended complaint
for failure to state a claim, again explaining that the City could not be held vicariously liable
under § 1983 for the actions of its employees.  

        We review de novo the district court’s dismissal for failure to state a claim, accepting
as true all allegations in the plaintiffʹs complaint and drawing all inferences in the plaintiff’s
favor.  See Michalowicz v. Vill. of Bedford Park, 528 F.3d 530, 534 (7th Cir. 2008).  To state a
claim under § 1983 against the City of Milwaukee, Butler was required to allege that his
constitutional injury resulted from a City policy, a widespread and settled City practice, or
the actions of a person with final policy‐making authority. Estate of Sims ex rel. Sims v.
No. 08‐2035                                                                                Page 3

County of Bureau, 506 F.3d 509, 514 (7th Cir. 2007).  Even reading Butler’s complaint
liberally, he has not stated a claim against the City.  He does not allege that officers Leno
and Slowinski acted pursuant to a City policy or practice, nor does he claim that an
individual with final policy‐making authority directed the officers’ actions.  He claims only
that Leno and Slowinski deprived him of equal protection of the law when they closed his
case.  But the City is not vicariously liable for the misdeeds of its employees, see Sims, 506
F.3d at 514‐15, and moreover Butler admits that once he apprised the City of Leno and
Slowinski’s actions, it sent new officers to investigate the assault.  The district court correctly
concluded that Butler failed to state a § 1983 claim against the City.  See id. at 515‐16
(holding plaintiff failed to state a claim against city where injury did not result from a city
policy or practice and was not directed by an individual with final policy‐making
authority); Latuszkin v. City of Chicago, 250 F.3d 502, 505 (7th Cir. 2001) (same); Baskin v. City
of Des Plaines, 138 F.3d 701, 704‐05 (7th Cir. 1998) (same).  

        Finally, Butler argues on appeal that his due‐process rights were violated when the
clerk of the district court did not serve the defendants with a copy of his complaint.  But the
district court correctly screened Butler’s complaint prior to service of process to determine
whether he had stated a claim upon which relief could be granted, see 28 U.S.C.
§ 1915(e)(2)(B), and it is wholly within the district court’s authority to dismiss sue sponte for
failure to state a claim, see Rowe v. Shake, 196 F.3d 778, 781 (7th Cir. 1999).  Therefore this
argument is meritless. 

                                                                                     AFFIRMED.